Title: To James Madison from Thomas Jefferson, 2 September 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 2. 07.

The extract of a letter to Bishop Carroll I have inclosed to Genl. Dearborne.  I return you judge Davies’s letter.  If we meddle in the case at all, should it not be by sending the letter to the Attorney General who will know best how to prevent a conflict of jurisdictions.
I inclose you the copy of a letter from Genl. Smith to mr Gallatin, communicated by the General to P. Carr & by him to me.  It is worth your perusal.  Be so good as to return it when read.  Affectionate salutations.

Th: Jefferson

